Citation Nr: 1502585	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-24 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for restrictive lung disease, with left pleural fibrosis, status post left thoracotomy and decortication.  

2.  Entitlement to service connection for other respiratory disability, including residuals of pneumonia, to include as due to restrictive lung disease with left pleural fibrosis, status post left thoracotomy and decortication.  

3.  Entitlement to service connection for asthma, to include as due to restrictive lung disease with left pleural fibrosis, status post left thoracotomy and decortication.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1972.  The appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Board has broadened or more generally characterized the claim of entitlement to service connection for residuals of pneumonia to include other respiratory disability because the Veteran cannot be expected to differentiate one respiratory disorder from another for purposes of his service-connected claim.  Knowledge of such respiratory diagnostic distinctions is beyond the scope of lay knowledge.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (requiring broader characterization of claimed psychiatric disorders based on facts found).


REMAND

The Veteran's service treatment records reflect that he underwent treatment for left side pneumonia, with left side pleural thickening detected in February 1971.  Tuberculosis was suspected, and a left thoracotomy and decortication was performed.  A pleural biopsy was then assessed as revealing caseating and non-caseating granulomas.  Tuberculosis was ultimately not found, but post-operatively and in months thereafter the Veteran had reduced forced vital capacity and progressive shortness of breath with exertion.

A subsequent consultation in October 1971 included review of the biopsy slides, and the examiner emphasized that there were no caseating granulomas.  

Upon a February 1972 medical evaluation the Veteran was ultimately diagnosed with severe restrictive lung disease aggravated by the status post left thoracotomy and decortication.  The left side pleural thickening was noted to be of unknown etiology.  However, the history then noted informed, "The pathology report failed to confirm that [the Veteran's] pleura contained granulomas."  Forced vital capacity was 48 percent of predicted.  The examiner opined that improvement was unlikely.  

A June 1972 treatment note observed that the Veteran had a history of pneumonia with non-caseating granuloma of the left lung, and that a diagnosis was "not completely made."

Thus, within service the Veteran had both left side pleural thickening status post thoracotomy and decortication, and severe restrictive lung disease.  These diagnoses were continued upon Medical Examination Board evaluation in June 1972, and the Veteran was medically separated from service on this basis.  

It is notable that while the pleural thickening status post thoracotomy and decortication was limited to the left side, the severe restrictive lung disease is a more generalized finding.

Upon a VA respiratory examination conducted in July 1973, chest x-rays revealed pleural fibrosis and pulmonary fibrosis of a moderate degree on the left.  There was retraction of the mediastinum to the right.

Confounding conditions which manifested after service complicate questions of respiratory disability or dysfunction due to service or due to service-connected disability.  At the July 1973 VA examination the Veteran was noted to be considerably deconditioned including due to spending approximately a year in the hospital associated with the initial surgery, question of possible tuberculosis, subsequent surgery, and further deterioration of respiratory functioning.  He was then also noted to have become overweight.  Upon a VA examination in April 1981 the Veteran was noted to become "quite short of breath after walking 100 yards slowly."  The Veteran's symptoms at that examination were attributed to the respiratory conditions as identified in service, as well as to "extreme obesity," which the examiner characterized by being approximately 100 pounds overweight.  The April 1981 VA examiner explicitly noted, "Moderate restrictive ventilator dysfunction unchanged since 7-73."

Excessive weight was still present upon VA examination in August 2009, when the Veteran was diagnosed with anemia, chronic obstructive pulmonary disease, and mild aortic stenosis.  The examiner reported that the Veteran did not have restrictive lung disease, in contrast to the apparent chronic presentation of restrictive lung disease both in service and following service in 1973 and 1981.   No report of pulmonary function testing is provided with the August 2009 examination, and the examiner rather reported that one was ordered but the Veteran was "unable to complete [the] test."  The examiner failed to acknowledge in the August 2009 report that there was a prior, long-standing assessment of restrictive lung disease or defect.  The examiner did note that the Veteran "does have bronchial asthma under treatment."

The August 2009 examiner provided follow-up opinions in January 2010, when he noted that the Veteran had multiple pulmonary function tests in service that were negative for an "obstructive defect" or "obstructive component."  The examiner further noted that the Veteran was not found to have asthma during service and was not diagnosed with asthma during service.  The examiner opined that the Veteran did not have asthma or chronic obstructive pulmonary disease (COPD) that was caused by service or by residuals of in-service pneumonia or by the Veteran's pleural fibrosis, because the asthma and COPD were not found in service or within the first post-service year.  The examiner noted that cited medical literature identified the following risk factors which the Veteran possessed: obstructive sleep apnea, allergic rhinitis, chronic sinusitis, and morbid obesity.  The examiner concluded that these risk factors contributed to the Veteran's asthma, and that the Veteran's asthma and COPD were not related to service.  The examiner also then opined that the Veteran's COPD was not related to the Veteran's "service-connected restrictive lung condition or left pleural fibrosis."

Unfortunately, the examiner in the January 2010 addendum failed to address his initial statement in August 2009 that the Veteran did not have a restrictive lung disease, and failed to address whether the Veteran's service-connected restrictive lung disease had caused or aggravated the Veteran's bronchial asthma.  The examiner also failed to address the nature and extent of the Veteran's restrictive lung disease.

In a submitted May 2013 statement the Veteran reported worsening of his respiratory symptoms, including difficulty breathing even when seated, and having to go to the emergency room two to three times per month for breathing difficulties.  He added that there was "no way I am able to work" with these impairments.  Thus, the Veteran endorsed significant worsening of his respiratory symptoms since the August 2009 examination.  

The present record fails to differentiate impairment due to service-connected disability of the respiratory system from that due to nonservice-connected disability of the respiratory system, and fails to adequately address the present nature and scope of the respiratory disability which is service connected.  It is notable that there has been no diagnosis of a disease or condition causal of the left plural and pulmonary fibrosis and reduced forced vital capacity and progressive shortness of breath.  The progressive shortness of breath appears to still be present, and the August 2009 VA examiner failed to address whether these symptoms are the same as those from service, and if so, whether they reflect ongoing disability.  

In short, significant inadequacy of the developed record and in particular of the August 2009 VA examination and January 2010 addendum require an additional respiratory examination better informed by the record and more adequately addressing the medical questions underlying the issues on appeal.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran reports current medical care at the VA Medical Center (VAMC) in Shreveport, Louisiana.  Additional records from this facility must therefore be obtained. 

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran appropriate notice and development assistance regarding the expanded claim for service connection for other respiratory disability including residuals of pneumonia, to include as due to restrictive lung disease with left pleural fibrosis, status post left thoracotomy and decortication.  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain and associated with the record any additional records of outpatient treatment and hospitalization at the VAMC in Shreveport, Louisiana.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be afforded a VA examination by a physician other than the one who examined him in August 2009.  The examiner must have expertise in systemic, complex, or esoteric disorders affecting the respiratory system, including those causing pulmonary fibrosis, to address the nature and extent of the disease or disability resulting in the Veteran's service-connected restrictive lung disease with left pleural fibrosis, and to address the nature and etiology of other respiratory disease.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify on the examination report that these records have been reviewed.  All necessary studies, tests, and evaluations must be performed and the results noted in the examination report.  The examiner must address the following:

a.  The examiner must state the current nature and extent of disease(s) or disability(ies) due to manifestations in service of left pleural thickening, pleural and pulmonary fibrosis, non-caseating granulomas, and severe restrictive lung disease with shortness of breath on slight exertion.  The examiner must review service and post-service records and conduct any necessary scans or tests.  

b.  Pulmonary function tests must be performed.  If pulmonary function tests cannot be performed, alternative tests or evaluation must be performed to try to ascertain forced vital capacity, as well as other standard measures of respiratory functioning.  An attempt must be made to measure the extent of restrictive lung disease adequately for rating purposes.  

c. The examiner must address the extent of current restrictive lung disease and pleural and pulmonary fibrosis, including whether these are limited to the left lung or are present in both lungs.  The examiner must then address the extent to which current restrictive lung disease and current pulmonary fibrosis is part of the same condition or disease process which was present in service.  

d. The examiner must address the effect on capacity to obtain and retain employment of the Veteran's service-connected respiratory disability manifested by left pleural thickening, pleural and pulmonary fibrosis, and restrictive lung disease.  

e. The examiner must note potential confounding factors including those noted by the August 2009 VA examiner: obstructive sleep apnea, allergic rhinitis, chronic sinusitis, and morbid obesity.  Nonetheless, the examiner must provide a separate opinion for each current respiratory disorder and each current disorder affecting respiratory functioning, including asthma and COPD (if present) and any sarcoidosis or other systemic condition (if present):  whether the disorder developed in service or was otherwise caused or aggravated (permanently increased in severity beyond its natural course) in service; whether it was caused or aggravated (permanently increased in severity) by the Veteran's service-connected restrictive lung disease and pulmonary fibrosis.  

All opinions provided must include discussion of specific evidence of record. The examiner must provide a complete rationale for any conclusions drawn or opinions expressed. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there is any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not limitations of the particular examiner.  

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

